Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/22/22 has been entered.  Claims 1-8 have been amended.  Claim 9 has been added.  Claims 1-9 remain pending in the application.
Applicant’s amendments to the Claims have overcome every objection previously set forth in the Non-Final Office Action mailed 3/22/22.
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
With regards to the 112(a) rejection of claims 1-8, Applicant’s arguments regarding the crosstalk cross section AÜS (see Remarks filed 6/22/22, Pages 5-6) are found persuasive.  However, arguments regarding the outlet cross section at the turbine ATR (see Remarks filed 6/22/22, Page 6), are not found persuasive.  Applicant points to Para 32 of the specification for guidance as to how the outlet cross section at the turbine ATR is determined, however this section does not give a definite definition as to how the outlet cross section at the turbine ATR is determined beyond that it is based on an outlet cross section for the exhaust gas which is determined for a known geometry of a turbine rotor and is determined in particular by the geometry, the distances, and the opening width of the gaps between the turbine blades.  Here there is no definitive definition that can be used to identify specifically what constitutes the outlet cross section nor the turbine rotor outlet area.  Applicant further argues that “the ‘outlet cross section at the turbine rotor’ is a commonly used term and readily understood to those skilled in this art”, however no evidence to this assertion is provided.  Therefore the 112(a) rejection of claims 1-8 is maintained as the outlet cross section at the turbine ATR is not described in the original Specification in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  To overcome this rejection, Applicant may point to a specific portion of the original description that describes specifically how the outlet cross section at the turbine ATR is determined, or give evidence that the outlet cross section at the turbine ATR is a commonly used term in the art.
Regarding the 102 rejection of claims 1-8, Applicant has argued Anschel et al. (U.S. 2011/0232282) fails to disclose “the turbine rotor having a variable turbine geometry” (see Remarks filed 6/22/22, Page 7).  The Examiner does not find this argument persuasive.  As detailed in the rejection below, Anschel discloses a turbine rotor (70, turbine wheel, Para 3; 58, cylinder - Para 50; 59, cylinder - Para 50 (elements 58, 59, and 70 are collectively a type of turbine rotor as shown in Fig. 10 (see Para 50 - “…in the second embodiment the cylinder is made to rotate…”))) having a variable turbine geometry (Paras 50-52 - “…in the second embodiment the cylinder is made to rotate about the turbo charger axis thus changing the nozzle volume…By rotating the cylinder (86) about the axis of the turbocharger, the space “B” in FIG. 11A, between the divider wall centerline (D-K) and the surface inner wall (87) is reduced to the space “B” in FIG. 11B…by rotating the inner cylinder (58) about the turbocharger axis, the space “A” between the divider wall centerline (D-K) and the surface inner wall (88) in FIG. 11A and the space 'A' in FIG. 11B is reduced.”).
Claim Objections
Claim 2 is objected to because “a variable turbine geometry” in line 2 should be --the variable turbine geometry--.  
Claim 4 is objected to because “the quotient” in line 5 should be --a quotient--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a relative crosstalk cross section AREL = AÜS / ATR”, however “ATR“ (outlet cross section at the turbine rotor) is not described in the original Specification in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Para 0032 describes that the outlet cross section at the turbine ATR is based on an outlet cross section for the exhaust gas which is determined for a known geometry of a turbine rotor and is determined in particular by the geometry, the distances, and the opening width of the gaps between the turbine blades, but gives no definitive definition that can be used to identify specifically what constitutes the outlet cross section nor the turbine rotor outlet area.  Therefore, claim 1 (and claims depending therefrom) are rejected under 112(a) since “ATR“  is not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  For the purpose of examination, “ATR“ (outlet cross section at the turbine rotor) will be interpreted to be consistent with the cited prior art.
In order to overcome this rejection, Applicant’s representative must point to a specific part of the Specification to demonstrate sufficient description of “ATR“ (outlet cross section at the turbine rotor) or demonstrate, with evidence, that it is a term of art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anschel et al. (U.S. 2011/0232282).

    PNG
    media_image1.png
    469
    714
    media_image1.png
    Greyscale

Re claim 1:
Anschel discloses an exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) for a turbocharged internal combustion engine (Para 2 - “turbocharged engine”), the assembly comprising: 
a spiral housing (Claim 8 - “turbine housing”) having at least two separated flow passages (Claim 8 - “first and second volutes” (types of separated flow passages as shown in Fig. 10)), the at least two separated flow passages having a portion thereof adjacent to one another (see Fig. 10 - person having ordinary skill in the art would recognize elements 48 and 49 are each shown with portions thereof adjacent to one another as element 48 is shown adjacent element 49);
at least one separating tongue (Modified Fig. 10 above - A (person having ordinary skill in the art would recognize element A is a type of separating tongue (corresponds to “divider wall (21)” referenced in Claim 8))) separating the at least two separated flow passages (48/49)(see Fig. 2A - elements 48 and 49 are shown separated by element 21); and 
a turbine rotor (70, turbine wheel, Para 3; 58, cylinder - Para 50; 59, cylinder - Para 50 (elements 58, 59, and 70 are collectively a type of turbine rotor as shown in Fig. 10 (see Para 50 - “…in the second embodiment the cylinder is made to rotate…”))),
wherein the at least one separating tongue (Modified Fig. 10 above - A (corresponds to element 21)) is arranged such that an end of the at least one separating tongue (Modified Fig. 10 above - B (person having ordinary skill in the art would recognize element B is a type of end of the “separating tongue” (element A) which faces element 70)(corresponds to “tip of the divider wall” referenced in Para 55)) facing the turbine rotor (70,58,59)(Modified Fig. 10 above  - element B is shown facing element 70) is spaced from an edge (Modified Fig. 10 above - C (person having ordinary skill in the art would recognize element C as a type of edge of element 70)) of the turbine rotor (70,58,59)(see Modified Fig. 10 above - element B is shown spaced from element C (see Para 55)) such that crosstalk between the at least two separated flow passages (48/49) in a flow direction occurs upstream of the turbine rotor (70,58,59)(see Figs. 10 and 14 - communication is shown between elements 48/49 at a position upstream of element 70 between two views), 
wherein a crosstalk cross section AÜS (Claim 8 - “transition area” (shown as element 39 in Fig. 10, see Claim 1 - “…a transition area (39)…”)) is determinable depending on a distance between the end (Modified Fig. 10 above - B) of the at least one separating tongue (21) and the edge (Modified Fig. 10 above - C) of the turbine rotor (70,58,59)(see Modified Fig. 10 above - element 39 is shown determined by distance between element B and element C),
wherein the exhaust gas turbocharger assembly has a relative crosstalk cross section AREL = AÜS / ATR greater than or equal to 0.1 (see Modified Fig. 10 above, Fig. 13A, and Para 55 - Para 55 describes that the distance “T” (identified in Fig. 13A but shown in Fig. 10) is 106% of the “turbine wheel diameter” and as element 39 is shown as an area, defined by “T” and a distance between outer turbine housing walls (shown as a perpendicular distance to that of “T”, unlabeled), the ratio between this area (AÜS) and an outlet cross section (ATR) of element 70 must be greater than or equal to 0.1, because there must be a type of outlet cross section of element 70 (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is beyond that it is an outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element 70 that dividing element 39 by results in 0.1 or greater), and the turbine rotor (70,58,59) has a variable turbine geometry (Paras 50-52 - “…in the second embodiment the cylinder is made to rotate about the turbo charger axis thus changing the nozzle volume…By rotating the cylinder (86) about the axis of the turbocharger, the space “B” in FIG. 11A, between the divider wall centerline (D-K) and the surface inner wall (87) is reduced to the space “B” in FIG. 11B…by rotating the inner cylinder (58) about the turbocharger axis, the space “A” between the divider wall centerline (D-K) and the surface inner wall (88) in FIG. 11A and the space 'A' in FIG. 11B is reduced.”),  
where ATR indicates an outlet cross section at the turbine rotor (as described above).  
Re claim 2:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 1 (as described above), wherein the turbine rotor (70,58,59) has a cartridge (58, 59 (see Fig. 10 - person having ordinary skill in the art would recognize elements 70, 58, and 59 collectively as a type of cartridge)) with a variable turbine geometry (Paras 50-52 - “…in the second embodiment the cylinder is made to rotate about the turbo charger axis thus changing the nozzle volume…By rotating the cylinder (86) about the axis of the turbocharger, the space “B” in FIG. 11A, between the divider wall centerline (D-K) and the surface inner wall (87) is reduced to the space “B” in FIG. 11B…by rotating the inner cylinder (58) about the turbocharger axis, the space “A” between the divider wall centerline (D-K) and the surface inner wall (88) in FIG. 11A and the space 'A' in FIG. 11B is reduced.”), wherein the crosstalk cross section AÜS (39) results from an addition of an outer crosstalk cross section AÜS_outer and an inner crosstalk cross section AÜS_inner, wherein the outer crosstalk cross section AÜS_outer (see Fig. 13A at “T”) is determined as a function of a distance between the end of the at least one separating tongue and an edge of the cartridge with the variable turbine geometry and the inner crosstalk cross section AÜS_inner (see Fig. 11A at “A” and “B”) is determined as a function of a tangential annular gap within the cartridge with the variable turbine geometry (see Fig. 10 at element 39 (39 is transition area per claims 1 and 8, and this results from the addition of every distance between the end of element 21 (Modified Fig. 10 above - B) and end of element 70 (Modified Fig. 10 above - C) between elements 58 and 59).
Re claim 3:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 1 (as described above), wherein the relative crosstalk cross section AREL = AÜS / ATR is greater than or equal to 0.20, greater than or equal to 0.30, or greater than or equal to 0.40 (see Modified Fig. 10 above, Fig. 13A, and Para 55 - Para 55 describes that the distance “T” (identified in Fig. 13A but shown in Fig. 10) is 106% of the “turbine wheel diameter” and as element 39 is shown as an area, defined by “T” and a distance between outer turbine housing walls (shown as a perpendicular distance to that of “T”, unlabeled), the ratio between this area (AÜS) and an outlet cross section (ATR) of element 70 must be greater than or equal to 0.20, or 0.30, or 0.40, because there must be a type of outlet cross section of element 70 (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is beyond that it is an outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element 70 that dividing element 39 by results in 0.20, or 0.30, or 0.40, or greater).
Re claim 4:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 2 (as described above), wherein the exhaust gas turbocharger assembly has a relative outer crosstalk cross section AREL_outer greater than or equal to 0.10, greater than or equal to 0.20, or greater than or equal to 0.40, the relative outer crosstalk cross section AREL_outer determined as the quotient of the outer crosstalk cross section AÜS_outer (see Fig. 13A at “T”) and the outlet cross section at the turbine rotor ATR (see Modified Fig. 10 above, Fig. 13A, and Para 55 - Para 55 describes that the distance “T” (identified in Fig. 13A but shown in Fig. 10) is 106% of the “turbine wheel diameter”, and therefore there must be a quotient from T and an outlet cross section (ATR) of element 70 which is greater than or equal to 0.10, 0.20, or 0.40, because there must be a type of outlet cross section of element 70 (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is beyond that it is an outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element 70 that dividing distance “T” by results in 0.10, or 0.20, or 0.40, or greater).
Re claim 5:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 2 (as described above), wherein the exhaust gas turbocharger assembly has a relative inner crosstalk cross section AREL_inner greater than or equal to 0.025, or approximately 0.03, the relative inner crosstalk cross section AREL_inner determined as a quotient of the inner crosstalk cross section AÜS_inner (see Fig. 11A at “A” and “B”) and the outlet cross section at the turbine rotor ATR (see Modified Fig. 10 above, Figs. 11A, and 13A, and Paras 51-52 - Paras 51-52 describes that space “A” and “B” (identified in Fig. 11A but shown in Fig. 10) can be reduced, and therefore there must be a quotient from this space (combined space of A and B) and an outlet cross section (ATR) of element 70 which is greater than or equal to 0.025, or 0.03 because there must be a type of outlet cross section of element 70 (consistent with the disclosed invention) which satisfies this limitation as the Specification for the instant invention has not defined what the “outlet cross section” is beyond that it is an outlet area of the turbine rotor (see Para 60) and therefore there must be a small area of element 70 that dividing the combination of “A” and “B” of Fig. 11A by results in 0.025, or 0.03, or greater).
Re claim 6:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 1 (as described above), wherein a rotation angle (see Fig. 14 - a type of rotation angle of elements 48/49 (unlabeled) is shown at element 121 (constant radius per Para 57)) of the at least two separated flow passages (48/49) about the turbine axis (Modified Fig. 10 above - D (person having ordinary skill in the art would recognize element D is a type of turbine axis)) is 180° +/- 45°, 180° +/- 20°, 180° +/- 5° (see Fig. 14 - element 121 is shown extending around turbine axis (shown at center of turbine wheel) approximately 270° which must also include portions which satisfy the claimed ranges)
Re claim 7:
Anschel discloses an internal combustion engine with exhaust gas turbocharging (Para 2 - “turbocharged engine”) comprising the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 1 (as described above).
Re claim 8:
Anschel discloses the internal combustion engine according to claim 7 (as described above), comprising an exhaust manifold routing which is separated according to an ignition sequence (Para 12 - “…a divided manifold…The pressure pulses in the exhaust manifold are a function of the firing order of the engine.”) and opens into the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10))(see Figs. 3A, 10, and 14 (flow shown in Fig. 3A)).
Re claim 9:
Anschel discloses the exhaust gas turbocharger assembly (Claim 8 - “A turbocharger comprising…” (see Fig. 10)) according to claim 1 (as described above), wherein the end of the at least one separating tongue (Modified Fig. 10 above - B) is at a point at which a longitudinal extent of the at least one separating tongue (21) terminates (see Modified Fig. 10 above - element B is shown located at a type of point of element A (corresponds to element 21) where a longitudinal extent (length of element A/21 extending from element 70 toward radial outer portion of element 23) of element A/21 terminates).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keating (U.S. 11,255,202).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/6/22